DETAILED ACTION

Claims 1-21 are pending. Claims 1, 8 and 15 have been amended. Claim 21 is new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 03/15/2022, for the non-final office action mailed on 12/09/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 03/15/2022 have been considered but are moot in view of new ground(s) rejection.
Applicant’s arguments filed 03/15/2022 have been considered but are persuasive.
 Applicant argues Sharifi does not teach generating a new snapshot, see applicant’s remarks pp 10-11. Examiner respectfully disagrees and after further consideration Sharifi in [column 18, lines 14-37] shows the capturing of a screen, if the window is not closed the screen is captured (i.e., generating a new snapshot) which will be later than the existing captured screen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US-PAT-NO: 9,811,352 B1) hereinafter Sharifi, in further view of Jiang et al. (US-PGPUB-NO: 2012/0210266 A1) hereinafter Jiang and Straub (US-PGPUB-NO: 2016/0092180 A1).

As per claim 1, Sharifi teaches a method performing, by one or more processors of a mobile device: storing a layer hierarchy and a plurality of image layers associated with an application (“The entities detected in the screen capture images may be stored, for example in screen capture index 118, where the detected entity is a key value.,” see Sharifi [column 7, lines 51-53], where the screen capture images is interpreted as the plurality of images and the screen capture index is interpreted as the hierarchy), the layer hierarchy specifying a configuration of the plurality of image layers for the application (“The screen capture index 118 may be an inverted index that stores key values and lists of images (e.g., images stored in screen capture events 113), that include the key values. The key values may be text, entities, logos, locations, etc. discovered during recognition by the content engine 120,” see Sharifi [column 12, lines 11-15], wherein the key values specify the configuration of said images); determining whether a first timestamp associated with the layer hierarchy is later than a second timestamp associated with an existing snapshot of the application (“determining a set of stored user input actions that occur prior to the timestamp corresponding to the first image and after a timestamp corresponding to a reference image,” see Sharifi [column 2, lines 17-19] where the reference image is interpreted as the existing snapshot and the stored input actions which are indexed has a first timestamp that is after (i.e. later) the reference image); responsive to determining that the first timestamp associated with the layer hierarchy is later than the second timestamp associated with the existing snapshot, generating a new snapshot using the layer hierarchy and the plurality of image layers (see Sharifi[ column 18, lines 14-37], showing the capturing of a screen, if the window is not closed the screen is captured (i.e., generating a new snapshot) which will be later than the existing captured screen).
Sharifi does not teach receiving a request to create a snapshot for the application, the snapshot to be displayed in a preview mode and displaying the new snapshot on the mobile device in the preview mode. However, Jiang teaches receiving a request to create a snapshot for the application, the snapshot to be displayed in a preview mode (“When invoked, the task switcher (e.g., along with the operating system 106) captures the last state of a task before the user leaves the task, e.g., by adding that task's data to the backstack 108,” see Jiang paragraph [0024]) and displaying the new snapshot on the mobile device in the preview mode (“The task switcher 102 displays each of the captured task states in some suitable way as a view 112, such as ordered from left to right as generally represented in FIG. 2, e.g., with the left task being the oldest task and the right task being the newest one,” see Jiang paragraph [0025]).
Sharifi and Jiang are analogous arts because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps with Jiang’s teaching of task switching technology which to incorporate a task switcher in order to enable a user to navigate among presented task representations to arbitrarily select any one, with the selected task resumed upon selection.
Sharifi modified with Jiang does not explicitly teach the layer hierarchy comprising layer data retrieved when the application was last running. However, Straub teaches the layer hierarchy comprising layer data retrieved when the application was last running (see Straub paragraph [0271], showing the use of separate layers for generating a screenshot of an application).
Sharifi, Jiang and Straub are analogous arts because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps and Jiang’s teaching of task switching technology which with Straub’s teaching of providing high fidelity interactive screenshots for mobile applications to incorporate using separate layers for an application screenshot to make it dynamic which makes it quicker to render screenshots.

As per claim 2, Sharifi modified with Jiang and Straub teaches further comprising: responsive to determining that the first timestamp associated with the layer hierarchy is not later than the second timestamp associated with the existing snapshot, rendering the existing snapshot for display (“In some implementations, the system may use screen capture images captured just prior to the current screen capture image to provide context to identify the key content in the current screen capture image,” see Sharifi [column 34, lines 29-33], where the screen capture images (i.e., having a first timestamp) are captured prior to the current screen capture image (i.e., the existing snapshot) meaning the screen capture images are not later but before (i.e., prior) to the current screen capture (i.e., existing snapshot)).

As per claim 3, Sharifi modified with Jiang and Straub teaches wherein the plurality of image layers, the layer hierarchy, and the first timestamp associated with the layer hierarchy are stored in a local data storage of the mobile device, and wherein the local data storage is persistent such that the plurality of image layers, the layer hierarchy, and the first timestamp continue to be accessible after the application is exited (“The screen capture application 301 may provide the captured screen images and metadata to the recognition engine 221, which may be on the mobile device 170 or a server, such as server 110. The metadata may include the timestamp, the mobile device type, a mobile device identifier, the mobile application running when the screen was captured, e.g., the application that generated the screen, etc,” see Sharifi [column 13, lines 61-67], wherein the captured images and metadata is still available since the metadata has information about the application that was running when the screen was captured).
As per claim 5, Sharifi modified with Jiang and Straub teaches wherein the first timestamp associated with the layer hierarchy includes a time at which the layer hierarchy was generated (“The screen capture application 301 may provide the captured screen images and metadata to the recognition engine 221, which may be on the mobile device 170 or a server, such as server 110. The metadata may include the timestamp, the mobile device type, a mobile device identifier, the mobile application running when the screen was captured, e.g., the application that generated the screen, etc,” see Sharifi [column 13, lines 61-67]).

As per claim 6, Sharifi modified with Jiang and Straub teaches wherein a plurality of snapshots are displayed when the mobile device is in the preview mode (“The task switcher 102 displays each of the captured task states in some suitable way as a view 112, such as ordered from left to right as generally represented in FIG. 2,” see Jiang paragraph [0025]), wherein the plurality of snapshots correspond to a plurality of applications that are designated to be part of the preview mode (“In one view, only one task is shown at a time, as represented by the dashed "view" box 212, and users can pan horizontally (as represented by the arrows) to find a previous or later task via an interaction/selection mechanism 114 (FIG. 1), with selection able to be made on the currently shown task,” see Jiang paragraph [0025]), and wherein the plurality of applications is less than a total number of applications installed on the mobile device (“When a session is resumed from the task switcher, it is moved from its current position to the rightmost position, as the most recent session. A short press on back navigates within the current session. The behavior of the backstack does not change. The start screen does not show in the task switcher, and the only way to get to Start is via the Start hardware button in one implementation,” see Jiang paragraph [0030], wherein the task switcher only shows most recent application sessions as opposed to all the applications within the mobile phone via the Start Menu).

As per claim 7, Sharifi modified with Jiang and Straub teaches wherein the preview mode is displayed in an application dock on the mobile device (“In this implementation, the screen captures are ordered from left to right, with the most recent being in the most right. The UI pans horizontally,” see Jiang paragraph [0028] wherein the task switcher UI is interpreted as an application dock).

As per claims 8-10 and 12-14, these are the mobile device claims to method claims 1-3 and 5-7, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 15-17, 19 and 20, these are the computer-readable medium claims to method claims 1-3, 5 and 6, respectively. Therefore, they are rejected for the same reasons as above.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US-PAT-NO: 9,811,352 B1), Jiang (US-PGPUB-NO: 2012/0210266 A1) and Straub (US-PGPUB-NO: 2016/0092180 A1), in further view of Sun et al. (US-PGPUB-NO: 2017/0287182 A1) hereinafter Sun.

As per claim 4, Sharifi modified with Jiang and Straub does not teach wherein the request is received subsequently to the application being exited. However, Sun teaches wherein the request is received subsequently to the application being exited (“At operation 803, a screen of the application is captured. For example, a snapshot or screen capture may be performed on the screen currently displayed when the request to close the application is received,” see Sun paragraph [0098]).
Sharifi, Jiang, Straub and Sun are analogous arts because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps, Jiang’s teaching of task switching technology and Straub’s teaching of providing high fidelity interactive screenshots for mobile applications with Sun’s teaching of generating stereo image associated with an application using a portable device to incorporate capturing a screenshot of an application after the application is closed to capture the most up to date status of said application.

As per claim 11, this is the mobile device claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the computer-readable medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US-PAT-NO: 9,811,352 B1), Jiang (US-PGPUB-NO: 2012/0210266 A1) and Straub (US-PGPUB-NO: 2016/0092180 A1), in further view of Schwartz (US-PGPUB-NO: 2014/0280495 A1).

As per claim 21, Sharifi modified with Jiang and Straub do not explicitly teach wherein the new snapshot includes new information for the application presented using the layer hierarchy when the application is no longer running in a foreground of the mobile device. However, Schwartz teaches wherein the new snapshot includes new information for the application presented using the layer hierarchy when the application is no longer running in a foreground of the mobile device (see Schwartz paragraph [0044], showing a snapshot is being generated when the application goes into a background state updating any previous snapshot information with applicable changes).
Sharifi, Jiang, Straub and Schwartz are analogous arts because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps, Jiang’s teaching of task switching technology and Straub’s teaching of providing high fidelity interactive screenshots for mobile applications with Schwartz’s teaching of locally storing snapshots and managing said snapshots to incorporate capturing a screenshot when an application is in background state and updating the information in the snapshot in order to have the latest information present on the snapshot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 Moore et al. (US-PGPUB-NO: 2014/0013271 A1) teaches an activity screen or multitasking screen for a mobile device which includes tiles each corresponding to different multitasking application on the mobile device.
 Barrus et al. (US-PGPUB-NO: 2017/0285894 A1) teaches exposing tabs in system task switchers to switch between different applications executed in a multi-application computing environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193